Title: To Thomas Jefferson from Abner Nash, 25 May 1780
From: Nash, Abner
To: Jefferson, Thomas



Dear Sir
Newbern May the 25th. 1780

I have this day received a letter from Governor Rutledge a copy of which, I send inclosed for Your perusal; by this and a Letter I received from Col. Laurens dated at Wilmington containing a paragraph of a letter he received from one of the Council of So. Carolina it seems reasonable to conclude that Charles Town is in the hands of the Enemy and yet the post rider who comes from George town three days after the date of these letters says the Current report and belief there was that Chs. town was not taken. A few days will no doubt relief us from our present doubts. I also inclose for Your Excellencys perusal a copy of an intercepted letter from Mr. Simpson, Genl. Clintons Secretary to a German Minister by which You will perceive the Secret means the Enemy are employing to effect their ends. I have also two intercepted letters from a Mr. Mitchell to Some of the leaders of the disaffected in our back Country incouraging the people to go down and Saying in express terms that Charles Town Surrendered on discretion, the ninth instant, this we know is not true and I own it leads me to hope that the whole is false and Spread by the Enemy to Intimidate the people in the Country. It seems very strange if the Garrison did Capitulate as it is said that it should not be known of a certainty the 19th. following at George Town the place the Express came from. However, Sir, I will not tire you with more of my reasoning or Conjectures on the Subject. As soon as I know the fate of Charlestown with Certainty I will immediately send an express to Your Excellency.
Since I had the Honor of receiving your favor of the 4th. instant, I have not heard a word to be depended on of the Maryland and delaware troops. Should Chas. Town fall, Sir you may depend we shall want them and an aid also from Virginia of men and Arms for the immediate defence of this State. I take the Liberty of Inclosing to You my dispatches for Congress and intreat You Sir to forward them by Express. With the Highest esteem and regard I remain Sir Your Excellencys most obdt. & Hble. Servant,

A: Nash

